COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Candice Hinton, Relator

Appellate case number:      01-17-00302-CV

Trial court case number:    2010-06089

Trial court:                507th District Court of Harris County

       On April 25, 2017, relator, Candice Hinton, filed a petition for writ of mandamus
seeking to vacate the respondent trial judge’s oral ruling, made at a hearing held on
March 22, 2017, denying her Amended Motion to Remove the Amicus Attorney. Relator
has included an appendix with her petition. See TEX. R. APP. P. 52.7.
       With the petition, relator also filed an emergency motion for temporary relief
seeking a stay of all proceedings in the district court or to stay the May 15, 2017 trial
date, pending disposition of this petition, with the required certificate of compliance. See
TEX. R. APP. P. 52.10(a). Relator claims that she is unable to file a complete mandamus
petition until after the hearing record is completed and an order is entered. On April 26,
2017, relator filed a second supplemental appendix to her emergency motion attaching
the reporter’s record for the March 22, 2017 hearing. See id. 52.7(a)(2).
       Accordingly, the Court grants, in part, the relator’s motion and ORDERS that
the May 15, 2017 trial date is stayed. See id. 52.10(b). This stay is effective until the
petition in this Court is finally decided or this Court otherwise orders the stay lifted. See
id. Any party may file a motion for reconsideration of the stay. See id. 52.10(c).
       Finally, the Court requests a response to the petition for writ of mandamus by any
real party in interest. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be filed
within 30 days from the date of this order. See id. 2, 52.4.


       It is so ORDERED.
Judge’s signature: /s/ Laura Carter Higley
                    Acting individually
Date: April 27, 2017